                           Case 19-10316-LSS              Doc 367       Filed 07/02/19         Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         BEAVEX HOLDING CORPORATION, et al.,1                           Case No. 19-10316 (LSS)

                                              Debtors.                  Jointly Administered

                                                                        Ref. Docket No.: 331


                   ORDER, PURSUANT SECTION 1121(d) OF THE BANKRUPTCY CODE,
                     EXTENDING THE EXCLUSIVE PERIODS FOR THE FILING OF
                 A CHAPTER 11 PLAN AND SOLICITATION OF ACCEPTANCES THEREOF

                   Upon consideration of the motion (the “Motion”)2 of the above-captioned affiliated

         debtors and debtors-in-possession (collectively, the “Debtors”), for entry of an order extending

         the Exclusive Periods for the filing of a chapter 11 plan and solicitation of acceptances thereto,

         all as more fully described in the Motion; and upon consideration of the Motion; and due and

         proper notice of the Motion having been given; and it appearing that no other or further notice of

         the Motion is required; and it appearing that the Court has jurisdiction to consider the Motion in

         accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and it appearing

         that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of

         this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

         appearing that the relief requested in the Motion and provided for herein is in the best interest of

         the Debtors, their estates and creditors; and after due deliberation and sufficient cause appearing

         therefor,

                   IT IS HEREBY ORDERED THAT:
         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
         Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Inc. (7355); JNJW Enterprises, Inc. (4963);
         and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry Road
         SE, Suite 300, Atlanta, GA 30339.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:24497721.1
                        Case 19-10316-LSS        Doc 367      Filed 07/02/19    Page 2 of 2



                1.      The Motion is granted, as set forth herein.

                2.      The Plan Period for each Debtor is extended through and including August 19,

         2019, pursuant to section 1121(d) of the Bankruptcy Code.

                3.      The Solicitation Period for each Debtor is extended through and including

         October 18, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

                4.      The relief granted herein shall not prejudice the Debtors from seeking further

         extensions made pursuant to section 1121(d) of the Bankruptcy Code.

                5.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation, interpretation and/or enforcement of this Order.




01:24497721.1   Dated: July 2nd, 2019                         LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                      2   UNITED STATES BANKRUPTCY JUDGE
